UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-6076



CARNELL DAVIS,

                 Petitioner - Appellant,

          v.


WARDEN, LIEBER CORRECTIONAL INSTITUTION,

                 Respondent - Appellee,

          and


STATE OF SOUTH CAROLINA,

                 Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry M. Herlong, Jr., District
Judge. (9:07-cv-03318-HMH)


Submitted:   March 27, 2008                  Decided:   April 4, 2008


Before TRAXLER* and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.



     *
      Judge Traxler did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
Carnell Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Carnell Davis seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2000) petition for failure to

exhaust state court remedies.            Our review of Davis’ petition

reveals that it merely repeats arguments he presented in a prior

petition under § 2254. Davis’ petition is, therefore, a successive

petition to vacate or modify sentence under § 2254 for which Davis

has not received authorization under 28 U.S.C. § 2244 (2000).                 See

United States v. Winestock, 340 F.3d 200, 206-07 (4th Cir. 2003).

           An appeal may not be taken from the final order in a

§ 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.        See 28 U.S.C. § 2253(c)(1) (2000).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).      A   prisoner   satisfies     this   standard     by

demonstrating    that    reasonable      jurists   would     find    that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district   court   is   likewise   debatable.        See    Miller-El    v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Davis




                                    - 3 -
has not made the requisite showing.                Accordingly, we deny a

certificate of appealability and dismiss the appeal.

             To the extent Davis’ notice of appeal and informal brief

could   be   construed   as   a   motion    for   authorization   to   file   a

successive § 2254 petition, we deny such authorization because he

has not shown he would benefit from newly discovered evidence or

retroactive application of a new rule of constitutional law.              See

Winestock, 340 F.3d at 208.        We also deny Davis’ motion for an en

banc hearing. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   DISMISSED




                                    - 4 -